UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number_(811-22335)_ Evermore Funds Trust (Exact name of registrant as specified in charter) Eric LeGoff 89 Summit Avenue Summit, NJ 07901 (Address of principal executive offices) (Zip code) U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, WI 53202 (Name and address of agent for service) Registrant's telephone number, including area code: _(908) 378-2880 Date of fiscal year end:December 31 Date of reporting period: June 30, 2010 Evermore European Value Fund 6/30/10 N-PX Evermore Global Value Fund 6/30/10 N-PX Registrant: Evermore Funds Trust Name of Fund: Evermore European Value Fund Period: December 31, 2010 - June 30, 2010 Company Name Meeting Date CUSIP Ticker Promotora De Informaciones SA 6/30/2010 PRS.SM Vote MRV Proposal Proposed by Issuer or Security Holder For For 1. Approve annual accounts Issuer For For 2. Approve mgmt of BOD Issuer For For 3. Adopt any relevant resolutions Issuer For For 4.1 Approve number of Directors Issuer For For 4.2 Appointment of Directors Issuer For For 5. Grant authority for the derivative acquisition Issuer For For 6. Approve delegation of powers Issuer Company Name Meeting Date CUSIP Ticker Philip Morris International Inc. 5/12/2010 PM Vote MRV Proposal Proposed by Issuer or Security Holder For For 1A Election of Director Issuer For For 1B Election of Director Issuer For For 1C Election of Director Issuer For For 1D Election of Director Issuer For For 1E Election of Director Issuer For For 1F Election of Director Issuer For For 1G Election of Director Issuer For For 1H Election of Director Issuer For For 1I Election of Director Issuer For For 1J Election of Director Issuer For For 1A Election of Director Issuer For For 2 Ratification of the selection of independent auditors Issuer For For 3 Stockholder proposal 1 - Food insecurity and tobacco use Stockholder For For 4 Stockholder proposal 1 - Create human rights protocols for the company and its suppliers Stockholder Name of Fund: Evermore Global Value Fund Period: December 31, 2010 - June 30, 2010 Company Name Meeting Date CUSIP Ticker Aiful Corporation 6/25/2010 8515.jp Vote MRV Proposal Proposed by Issuer or Security Holder For For 1.1 Appoint Director Issuer For For 1.2 Appoint Director Issuer For For 1.3 Appoint Director Issuer For For 1.4 Appoint Director Issuer For For 1.5 Appoint Director Issuer For For 2. Appoint substitute Corporate Auditor Issuer Company Name Meeting Date CUSIP Ticker Acom Co., LTD 6/24/2010 8572.jp Vote MRV Proposal Proposed by Issuer or Security Holder For For 1. Approve appropriation of retained earnings Issuer For For 2.1 Appoint Director Issuer For For 2.2 Appoint Director Issuer For For 2.3 Appoint Director Issuer For For 2.4 Appoint Director Issuer For For 2.5 Appoint Director Issuer For For 2.6 Appoint Director Issuer For For 2.7 Appoint Director Issuer For For 2.8 Appoint Director Issuer For For 2.9 Appoint Director Issuer For For 2.10 Appoint Director Issuer Company Name Meeting Date CUSIP Ticker CIT Group Inc. 5/11/2010 CIT Vote MRV Proposal Proposed by Issuer or Security Holder For For 1A Election of Director Issuer For For 1B Election of Director Issuer For For 1C Election of Director Issuer For For 1D Election of Director Issuer For For 1E Election of Director Issuer For For 1F Election of Director Issuer For For 1G Election of Director Issuer For For 1H Election of Director Issuer For For 1I Election of Director Issuer For For 1J Election of Director Issuer For For 1K Election of Director Issuer For For 1L Election of Director Issuer For For 2 Ratify the appointment of PriceWaterhouse Coopers Issuer For For 3 Approve compensation of CIT executives Issuer Company Name Meeting Date CUSIP Ticker Bank of America 4/28/2010 BAC Vote MRV Proposal Proposed by Issuer or Security Holder 1. Director For For 1A Director Issuer For For 1B Director Issuer For For 1C Director Issuer For For 1D Director Issuer For For 1E Director Issuer For For 1F Director Issuer For For 1G Director Issuer For For 1H Director Issuer For For 1I Director Issuer For For 1J Director Issuer For For 1K Director Issuer For For 1L Director Issuer For For 1M Director Issuer For For 2 Proposal to ratify accounting firm Issuer For For 3 Adopt an amendment to increase number of shares of common stock Issuer For For 4 Approve executive compensation Issuer Company Name Meeting Date CUSIP Ticker Bank of America 2/23/2010 BAC Vote MRV Proposal Proposed by Issuer or Security Holder For For 1 Proposal to increase the number of common stock Issuer For For 2 Approve adjournment of special meeting Issuer Company Name Meeting Date CUSIP Ticker Philip Morris International Inc. 5/12/2010 PM Vote MRV Proposal Proposed by Issuer or Security Holder For For 1A Election of Director Issuer For For 1B Election of Director Issuer For For 1C Election of Director Issuer For For 1D Election of Director Issuer For For 1E Election of Director Issuer For For 1F Election of Director Issuer For For 1G Election of Director Issuer For For 1H Election of Director Issuer For For 1I Election of Director Issuer For For 1J Election of Director Issuer For For 1A Election of Director Issuer For For 2 Ratification of the selection of independent auditors Issuer For For 3 Stockholder proposal 1 - Food insecurity and tobacco use Stockholder For For 4 Stockholder proposal 1 - Create human rights protocols for the company and its suppliers Stockholder Company Name Meeting Date CUSIP Ticker DirectTV 6/3/2010 25490A101 DTV Vote MRV Proposal Proposed by Issuer or Security Holder For For 1.1 Appoint Director Issuer For For 1.2 Appoint Director Issuer For For 1.3 Appoint Director Issuer For For 1.4 Appoint Director Issuer For For 1.5 Appoint Director Issuer For For 1.6 Appoint Director Issuer For For 1.7 Appoint Director Issuer For For 1.8 Appoint Director Issuer For For 1.9 Appoint Director Issuer For For 1.10 Appoint Director Issuer For For 2. Ratification of appointment of accountants Issuer For For 3. Approval of stock plan Issue For For 4. Approval of Executive Officer cash bonus plan Issuer Against Against 5. Adopt policy requiring executives to retain equity compensation Issuer Company Name Meeting Date CUSIP Ticker LaBranche & Co Inc. 5/18/2010 LAB Vote MRV Proposal Proposed by Issuer or Security Holder For For 1 Election of Directors Issuer For For 2 Approve adoption of equity incentive plan Issuer For For 3 Approve adoption of Senior Executive Plan Issuer For For 4 Ratification of appointment of independent accounting firm Issuer SIGNATURES [See General Instruction F] Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Evermore Funds Trust By (Signature and Title)* /s/ Eric LeGoff Eric LeGoff Chief Executive Officer Date 8/17/2010 * Print the name and title of each signing officer under his or her signature. Evermore European Value Fund 6/30/10 N-PX Evermore Global Value Fund 6/30/10 N-PX
